Samuel Hawford plaint. agt John Scotto & John Endicot Execrs of the last will and Testamt of Andrew Sheppard Defendt in an action of the case for taking into theire charge one quarter part or so much as may appeare of the Barque Thomas and Mary that belongs to sd Hawford and giving no account to the plaintife of the disposeing or Selling of the Barque or of her voyages or Earnings whereby the plaintife is damnified Fifty pounds or thereabouts in mony with all other due damages etc. . . . The Jury . . . found for the Defendts costs of Court allowed three Shillings and ten pence.
[ See Alford v. Endicott, above, p. 426. ]